Citation Nr: 0931764	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-28 439A	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 70 percent 
prior to April 14, 2005 for post traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:    Disabled American Veterans



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1967 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. The Veteran had a hearing before 
the Board in July 2006 and the transcript is of record.

The case was brought before the Board in August 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim. The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.  


FINDING OF FACT

On June 9, 2009, prior to the promulgation of a decision in 
the appeal, VA received notification from the appellant that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204.  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204.  In 
the present case, the RO received a June 9, 2009, statement 
from the Veteran expressing his desire to "withdraw from 
appeal the issue of an earlier effective date for 100% 
PTSD."  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals






